Citation Nr: 1733242	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee internal derangement with instability.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1997 to July 2001.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  A hearing was not requested.

The Veteran's claim has been the subject of four prior remands.  In February 2014, the claim was remanded to provide appropriate VCAA notice and to schedule a VA examination.  In October 2014, the claim was remanded to obtain an addendum opinion that addressed the Veteran's lay statements about in-service injury.  In June 2015, the claim was remanded to obtain an addendum opinion that addressed service connection as secondary to the Veteran's service-connected right knee internal derangement with instability.  Most recently, in November 2016, the claim was remanded to obtain an addendum opinion from a VA physician that addressed service connection as secondary to the Veteran's service-connected right knee internal derangement with instability.  

Upon reviewing the development since November 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDING OF FACT

The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of a right ankle disorder, to include as secondary to service-connected right knee internal derangement with instability.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder, on a direct basis or secondary to service-connected right knee internal derangement with instability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated March 2014, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to direct service connection, a May 2017 VA physician opined that the Veteran's right ankle disorder was less likely than not related to service.  The examiner noted that the Veteran's service treatment records did not contain reports of swelling, joint instability, or limited range of motion, as would be expected for the Veteran's ankle injury if it had been caused or aggravated by service.  The examiner also noted that there were no "complaints, diagnosis, treatment, injury, re-injury and/or subjective and/or objective events related to a right and/or left ankle condition" in the Veteran's exit examination or within medical records obtained within a year of service, as would be reasonably expected if the Veteran's ankle injury had been caused or aggravated by service.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

Regarding secondary service connection, the May 2017 VA physician noted that the Veteran had right ankle tendinopathy and probable plica and iliotibial band syndrome of the right knee.  The examiner then stated that "current orthopaedic and podiatric literature lacks sufficient orthopaedically-based, biomechanical evidence to support a nexus between probable plica and iliotibial band syndrome, right knee (soft tissue internal derangement with instability) and peroneal brevis tendinopathy because of the separate and independent anatomic and biomechanical nature of pathology."  The examiner concluded that it was less likely than not that the Veteran's right ankle disorder was proximately due to or aggravated by the Veteran's service-connected right knee internal derangement with instability.  This medical opinion is also probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.

Because the evidence preponderates against the claim of service connection for a right ankle disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  In reaching this conclusion, the Board has considered, as did the May 2017 VA physician, the Veteran's credible reports of sustaining repeated in-service injuries to his right ankle while running on cobblestone streets in Germany, performing physical training, and playing basketball.  See May 2010 personal statement; October 2009 personal statement.  Unfortunately, there can be no service connection without a medical nexus opinion in this case because the Veteran's right ankle disorder is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the Board is sympathetic to the Veteran's condition, because the preponderance of the evidence is against service connection, the Board finds that service connection for his right ankle disability is not warranted.  


ORDER

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee internal derangement with instability, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


